341 F.2d 303
UNITED STATES of America ex rel. Alfred PARKER, Appellant,v.David N. MYERS, Superintendent, State Correctional Institution, Graterford, Pennsylvania.
No. 15137.
United States Court of Appeals Third Circuit.
Submitted February 8, 1965.
Decided February 24, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Joseph S. Lord, III, Judge.
Alfred Parker, pro se.
Joseph M. Smith, Asst. Dist. Atty., Chief, Appeals Division, Philadelphia, Pa. (Patrick F. Casey, Asst. Dist. Atty., F. Emmett Fitzpatrick, Jr., First Asst. Dist. Atty., James C. Crumlish, Jr., Dist. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY and GANEY, Circuit Judges.
PER CURIAM:


1
On review of the record we find no error. The Order of the District Court will be affirmed for the reasons so well stated by Judge Joseph S. Lord, III in his Opinion reported at 233 F. Supp. 563 (E.D.Pa.1964).